Name: Commission Regulation (EC) No 1991/94 of 27 July 1994 amending Regulation (EEC) No 3929/87 on harvest, production and stock declarations relating to wine- sector products
 Type: Regulation
 Subject Matter: agricultural activity;  beverages and sugar;  distributive trades;  cultivation of agricultural land;  information and information processing;  plant product
 Date Published: nan

 No L 200/10 Official Journal of the European Communities 3 . 8 . 94 COMMISSION REGULATION (EC) No 1991/94 of 27 July 1994 amending Regulation (EEC) No 3929/87 on harvest, production and stock declarations relating to wine-sector products allow the quantities of grapes to be indicated in units of weight in the harvest declaration, broken down by variety, instead of giving an estimate of the volume of grapes harvested by the producer ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1891 /94 (2), and in particular Article 3(4) thereof, Whereas implementation of the instruments relating to distillation operations, in particular those referred to in Article 39 of Regulation (EEC) No 822/87, requires a detailed knowledge of information on the harvesting of grapes and the volume of wine obtained after vinification, broken down by category of product obtained, as well as the yield per hectare of the areas under vines ; Whereas Article 13 of Commission Regulation (EEC) No 3929/87 on harvest, production and stock declarations relating to wine-sector products (3), as last amended by Regulation (EEC) No 605/92 (4), provides that the quanti ­ ties of products to be entered in the declarations are to be expressed in hectolitres of wine ; whereas, however, in order to take account of the particular situation of certain vine growers who harvest grapes without themselves making wine, the Member States should be authorized to HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to the end of Article 13 of Regulation (EEC) No 3929/87 : 'However, the Member States may make provision for the quantities in the harvest declarations provided for in Article 1 to be expressed in decitonnes instead of hectolitres.' Article 2 This Regulation shall enter into force on 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994. For the Commission . Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . O OJ No L 197, 30. 7 . 1994, p. 42. 3) OJ No L 369, 29. 12. 1987, p. 59 . 0 OJ No L 65, 11 . 3 . 1992, p. 24.